Title: From Thomas Jefferson to John Vaughan, 10 July 1808
From: Jefferson, Thomas
To: Vaughan, John


                  
                     Dear Sir 
                     
                     Washington July 10. 08.
                  
                  The reciept last night of your favor of the 7th. has enabled me to attempt below a statement of the reimbursement I have to make you. if it be correct, the amount is 34 D. 17, for which I now inclose you an order of the US. bank here on that of Philadelphia, with my thanks for your kindness. these little newspaper accounts scattered all over the union have been extremely troublesome to me, and it is a great consolation to me that I am closing them for ever, and approaching the term when I shall cease to read newspapers.
                  Our dispatches by the Osage both from France & England are, as I expected, entirely unimportant. the absence of the Emperor from Paris renders that a scene of little interest, and I have never supposed that we could form a final opinion of the British course until their public should be possessed of our communications to Congress and the act of Congress hanging the discontinuance of the embargo on that of their orders of Council.—Dr. Wistar arrived here on the 7th. I salute you with great esteem & respect
                  
                     Th: Jefferson 
                     
                  
                  
                     
                        
                           
                           D
                           
                                 
                                 D
                           
                           
                        
                        
                           former paiment to Poulson
                           18.
                           to Mc.Corkle 4.
                           22.
                           
                        
                        
                           Paints &c
                           
                           
                           49.17
                           
                        
                        
                           latter paiment to Poulson 
                           9.
                           to Mc.Corkle 4.
                           
                              13 
                              
                           
                           
                        
                        
                           
                           
                           
                           84.17
                           
                        
                        
                           Remitted in June
                           
                           50. D.
                           
                           
                        
                        
                           now inclosed
                           
                           
                              34.17
                           
                           84.17
                           
                        
                     
                  
               